FOX, J.
This may be treated as a companion case to the case of City of Sedalia ex rel. Gilsonite Construction Co. v. John Montgomery, Jr., et al., reported *32at page 1 of this Report. It is conceded by counsel for appellant as well as counsel for respondents that these two eases are identical, involving the same legal propositions.
Following the conclusions reached in City of Sedalia ex rel. Gilsonite Construction Company v. John Montgomery, Jr., et al., as announced in the opinion at the present sitting of this court, the judgment of the circuit court should be reversed and the cause remanded with directions that said court enter judgment in favor of the plaintiff and against the defendants upon the taxbills involved in this proceeding, and it so ordered.
Valliant, G. J., Burgess, Gantt, Woodson and Graves, JJ., concur; Lamm, J., not sitting.